Title: To Thomas Jefferson from William H. Cabell, 20 July 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond July 20. 1807
                        
                        I am sorry that the information I must now give is not calculated to strengthen those hopes which might have
                            been excited by my last that the British Squadron intended to respect the authority of our Government—I enclose for your
                            perusal a copy of a letter this morning received from General Mathews, together with copies of his instructions to
                            Captains Shepard & Taylor, and also of the report of Majr. Lee who had been charged with the delivery of the Despaches
                            from Mr. Erskine—You will perceive that a detachment of horse under the command of Capt: Shepard had taken two midshipmen
                            and three seamen who had come armed for the purpose of procuring
                            water from Lynhaven Inlet; and that they are detained by General Mathews until the pleasure of the Government shall be
                            known—I have submitted the case to the Council of State, & I beg leave to refer you to the enclosed extract from their
                            journals, for an exposition of their views of the subject, and the course which they have advised me to pursue. The
                            subject is highly important, and I pray you to lose no time in communicating to me the course which in your opinion the
                            interests of our country require—I make this request, at this time, in pursuance of the advice of the Council—But lest
                            it should be supposed that my opinions are different from what they really are, candor obliges me to declare that altho no
                            man can entertain a higher respect for your opinions than I do, yet in this case I did not perceive the necessity of
                            waiting for any farther information than that which we already possessed: Your Proclamation & our own orders, as well as
                            the present situation of our Country are before us—Altho I presume there can be no doubt but that force, if necessary,
                            may be used under the proclamation, to prevent the British Squadron from obtaining supplies, yet,
                            in my opinion, force ought to be carried no farther than to the purposes of prevention—it gives no power to detain their
                            persons—and had I been acting singly in the government of Virginia, I should immediately have ordered their liberation—But the
                            respectable gentlemen with whom I am associated think differently, that it was right to take & detain their persons as
                            stated in Genl. Mathews letter—That respect in which I hold their judgments, induces me at least to suspect the
                            correctness of my own opinion—As it is a subject which so much concerns the nation over which you preside, the course
                            which you shall prescribe will be pursued with alacrity.
                  I am with the highest respect Sir yr. ob. St
                        
                            Wm H: Cabell
                     
                        
                    